Case 2:19-cv-14212-RLR Document 33 Entered on FLSD Docket 09/16/2019 Page 1of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 2:19—14212-CIV-ROSENBERG/MA YNARD
J. CHANDLER,

Plaintiff,
vs.

CITY OF VERO BEACH,

Defendant.

 

SECOND AMENDED CLASS ACTION COMPLAINT FOR VIOLATION
OF CONSTITUTIONAL RIGHTS

Plaintiff, J. CHANDLER, on behalf of himself and all others similarly
situated, files this class action against the CITY OF VERO BEACH, a Florida
Municipality, and says:

1. Plaintiff is an adequate class representative because he, like all members

of the proposed class, suffered an invasion of privacy injury redressable by
42 USC §1983 and caused by the same unlawful/unconstitutional conduct,
including video recording and viewing, committed by the Vero Beach
Police Department, a division of the City of Vero Beach, at the same

location on approximately the same dates. All class members were
Case 2:19-cv-14212-RLR Document 33 Entered on FLSD Docket 09/16/2019 Page 2 of 8

recorded on videotape, without permission, while receiving lawful
massage therapy.

2. The members of the class, believed to be approximately 140 persons, are
so numerous that separate joinder of each member is impracticable.
Further, the claims and defenses of the representative party raise the same
questions of law and fact raised and applicable to each class member. The
representative party can fairly and adequately protect and represent the
interests of each member of the class. Further, prosecution via class action
reduces the risk of inconsistent or variant adjudications with respect to the
individual class members that could establish incompatible standards of
conduct for the party opposing the class and finally adjudications in the
class which, as a practical matter, would be dispositive of the interests of
other members of the class, who are not parties to the adjudications, whose
interests are not otherwise protected.

INTRODUCTION

3. This is an action based upon the conduct of the Defendant, which included
impermissible, non-consensual videotaping of the Plaintiff and other
individuals while involved in lawful massages while undressed or semi-

undressed.
Case 2:19-cv-14212-RLR Document 33 Entered on FLSD Docket 09/16/2019 Page 3 of 8

4. The Fourth Amendment of the Constitution of the United States of
America, provides for:

The right of the people to be secure in their persons,
houses, papers and effects, against unreasonable searches
and seizures...

5. As more specifically stated below, Defendant, City of Vero Beach, through
its police department, violated J. Chandler’s constitutional rights by
surreptitiously videotaping him while in a state of undress in a licensed
massage parlor located in Vero Beach, Florida, while being given a
massage by a licensed masseuse without consent or notice on December 3,
2018.

6. That members of the class were also each videotaped by the Vero Beach
Police Department without their knowledge or consent while receiving
lawful massages and without notice.

7. This action is brought to hold the City of Vero Beach accountable for these
violations of the class members’ constitutional rights pursuant to 42 USC

1983 for deprivation under color of state law of rights, privilege and

immunities secured by the constitution.
Case 2:19-cv-14212-RLR Document 33 Entered on FLSD Docket 09/16/2019 Page 4 of 8

THE PARTIES

8. Plaintiff, J. Chandler, is an individual resident of Martin County, Florida.
Other class members’ residence status will be determined during the
course of discovery.

9. The Vero Beach Police Department is a law enforcement agency of the
City of Vero Beach, Indian River County, Florida.

JURISDICTION AND VENUE

10.This Court has jurisdiction over the subject matter of this action pursuant

to 42 U.S.C. 1983.
FACTUAL BACKGROUND

11.In the late summer of 2018, the Vero Beach Police Department, at the
direction of the Chief of Police, began an investigation regarding
allegations of potential prostitution at the “East Spa” located in Vero
Beach, Florida.

12.After receiving information alleging that illegal prostitution activities were
being carried out at the East Spa, the Vero Beach Police Department
enlisted a Florida Health Department employee to perform a warrantless
search of East Spa in an effort to uncover evidence of illegal activity.

13.Thereafter, the City of Vero Beach, at the direction of its Police Chief,

applied for a “sneak and peek” warrant, requesting authorization to
Case 2:19-cv-14212-RLR Document 33 Entered on FLSD Docket 09/16/2019 Page 5of 8

perform monitoring at the spa. (A copy of the Application for Warrant is
attached as Exhibit 1).

14.Based upon the under oath application for warrant, the Honorable Cynthia
Cox, Circuit Judge for the 19" Judicial Circuit, issued the warrant.
(Attached hereto as Exhibit 2) authorizing monitoring of the spa premises
and directing that “...the executing officers shall take steps to minimize
the invasion of privacy to any parties not engaged in the unlawful acts set
forth in the Affidavit. The officers shall also make efforts to minimize the
disclosure of the surveillance operation to only those sworn law
enforcement officers pertinent and relevant to this surreptitious
investigation and those sworn law enforcement officers involved in the
operation shall be explained this order as well as the Florida State
pertaining to contempt of court”.

15.Thereafter, the Vero Beach Police Department, at the direction of its Chief
and other policy making officials, arranged for the installation of videotape
equipment at the spa, and along with Homeland Security, installed the
video equipment. In order to obtain access without disclosure of their
intentions, the Vero Beach Police Department arranged for a fake power
outage, allowing them to clear the building and enter for their videotape

installation.
Case 2:19-cv-14212-RLR Document 33 Entered on FLSD Docket 09/16/2019 Page 6 of 8

16.In violation of the specific terms of the warrant issued by Judge Cox, the
Vero Beach Police Department, at the direction of the police department
Chief and the officers representing the City of Vero Beach, who had final
authority on behalf of Vero Beach, to make such decisions, established a
policy of surreptitiously videotape recording of all spa patrons for a period
of 60 days on a 24/7 basis beginning on November 29, 2018.
17.Not only did the City of Vero Beach Police Department violate the terms
of the warrant by recording, as opposed to monitoring, activities within the
spa for 60 days on a 24/7 basis, there was absolutely no attempt to “...take
steps to minimize the invasion of privacy to any parties not engaged in the
unlawful acts set forth in the Affidavit” as ordered by Judge-Cox-in the
warrant.
18.The actions of the Vero Beach Police Department, as described above,
represented a reckless indifference to the rights of citizens at the East Spa
during the 60 day period during which videotape recordings were made.
As Indian River County Judge Menz stated in her Order suppressing all
videotapes obtained by the Vero Beach Police Department:
The fact that some totally innocent women and men
had their entire lawful time spent in a massage room

fully recorded and viewed intermittently by a
detective-monitor is unacceptable...
Case 2:19-cv-14212-RLR Document 33 Entered on FLSD Docket 09/16/2019 Page 7 of 8

19.The City of Vero Beach Police Department, in possession of 60 days of
videotape showing members of the public in various states of undress
receiving lawful massages, is now subject to the public’s right of
disclosure to this evidence. It is believed that the videotapes have been
viewed by and within the law enforcement community by various persons
and that they have been disseminated to lawyers and possibly the public
via public records request.

DAMAGES

20.Plaintiff, J. Chandler, and other class members, have actually been charged
with crimes, including solicitation of prostitution. J. Chandler has pled,
and is, not guilty of any such offense and has had to retain counsel at his
expense.

21.J. Chandler, and other class members, have been subjected to public
humiliation by being identified as participants in prostitution and sex
trafficking. Their mug shots have been published incessantly in the press
and social media. The members of the class have suffered emotional upset,
depression, loss of self- esteem and other damages as a result of the
unlawful, unconstitutional conduct by the Defendant.

22.As a direct and proximate result of the defendant’s actions, all of the class

members have suffered financial losses from loss of employment, loss of
Case 2:19-cv-14212-RLR Document 33 Entered on FLSD Docket 09/16/2019 Page 8 of 8

economic opportunity, damage to their familial positions and fees for
attorneys to represent them.

23.The aforementioned actions of the Vero Beach Police Department are in
clear violation of the Plaintiffs’ constitutional rights pursuant to the Fourth
Amendment.

24.Plaintiff, J. Chandler has retained the undersigned to represent him and has
agreed to pay him for his services.

PRAYER FOR RELIEF

 

J. Chandler, on his behalf and on behalf of the class, asks the Court to award
money damages as well as attorneys fees and costs incurred in connection with this

action.

Trial by jury is demanded on all issues.

BRADFORD L. JEFFERSON, P.A.
Counsel for Plaintiff

130 S. Indian River Drive, Suite 402
Fort Pierce, Florida 34950
Telephone: (772) 468-8887

7 Pe

Bradford L. Jefferson
Florida Bar No.: 197270

Email: servebradjefferson@yahoo.com
dawn(@bradfordljefferson.com

 

 

 
